DETAILED ACTION
                                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                         Response to Amendment
Claims 2, 15-16 and 22-25 has been cancelled; claims 1, 4, and 13 have been amended; and claims 1, 3-14, and 17-21 are currently pending. 

                                            Information Disclosure Statement
The information disclosure statement filed on 1/15/2021 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 4 is rejected under 35 U.S.C. 102 as being anticipated by Ito et al. (US 2015/0214377 A1, hereinafter “Ito”). 

In regards to claim 4, Ito discloses (Fig. 1B) a semiconductor device, comprising: 
(110);
an InGaZnO (IGZO) (See, for example, Par [0093]) fin formed above the substrate (130); 
a source contact (142) formed adjacent to more than one surface  (all surfaces of 130 can be adjacent surfaces) of the IGZO (130) fin,   
a drain contact (152) formed adjacent to more than one surface of the IGZO (130) fin, and 
a gate electrode (170)  formed between the source contact (142) and the drain contact (152), 
wherein the gate electrode (176) is separated from the IGZO layer (130) by a gate dielectric (160); and 
an interface layer (141/151) positioned between the IGZO fin (130) and the source (142) and drain (152) contacts; wherein the interface layer (141/151) contacts a top surface of the IGZO fin (130), a first sidewall surface of the IGZO fin (130), and a second sidewall surface of the IGZO fin (130) (since the interface layer is physically above the sidewalls of the IGZO fin, it is physically over both sidewalls of the IGZO fin. The limitation doesn’t specifically assert any direct physical contact between the interface layer and the sidewall surfaces. Therefore, the prior art reads the limitation.)  


                                     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 


Claims 1, 3, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2015/0214377 A1, hereinafter “Ito”) in view of Ikeda et al. (US 2014/0159771 A1, hereinafter “Ikeda”) and Yamazaki et al. (US2013/0181214 A1, hereinafter “Yamazaki”).

In regards to claim 1, Ito discloses (Fig. 1B) a semiconductor device, comprising: 
a substrate (110);
an InGaZnO (IGZO) (See, for example, Par [0093]) fin formed above the substrate (130); 
a single source contact (140, contacting at a specific region (one or single side) of IGZO structure) formed adjacent to more than one surface  (all surfaces of 130 can be adjacent surfaces) of the IGZO (130) fin, wherein the source contact is adjacent to a first sidewall surfaces of the IGZO fin, a second sidewall surface of the IGZO fin,  and a top surface of the IGZO fin; wherein the single source contact (140) directly contacts the sidewall surfaces of the IGZO fin and the top surface of the IGZO fin (source, 140, contacts directly the sidewall and top surfaces of the fin 130 as shown in Fig. 1B),  
a single drain contact (150, contacting at a specific region (one or single side) of IGZO structure) formed adjacent to more than one surface of the IGZO (130) fin, wherein the drain contact is adjacent to the first sidewall surface of the IGZO fin, to the second sidewall surface of the IGZO fin, and a top surface of the IGZO fin, wherein the single drain contact (150) directly (drain, 150, contacts directly the sidewall and top surfaces of the fin 130 as shown in Fig. 1B) and 
a gate electrode (170)  formed between the source contact (140) and the drain contact (150), 
wherein the gate electrode (176) is separated from the IGZO layer (130) by a gate dielectric (160).

Ito fails to explicitly teach that a single material layer of the single source contact directly contacts the sidewall surfaces of the IGZO fin and the top surface of the IGZO fin; and a single material layer of the single drain contact directly contacts the sidewall surfaces of the IGZO fin and the top surface of the IGZO fin. 

Ikeda while disclosing a semiconductor device teaches (See, for example, Fig. 14) a single material layer of the single source contact (651) directly contacts the sidewall surfaces of the IGZO fin (640) and the top surface of the IGZO fin; and a single material layer of the single drain contact (652) directly contacts the sidewall surfaces of the IGZO fin (640) and the top surface of the IGZO fin (640). 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ito with Ikeda because this would help provide a structure that is effective in reducing power consumption and area, obtain highly reliable semiconductor device, and provide with low leakage current.  



	Yamazaki while disclosing a semiconductor device teaches (See, for example, Figs. 3A/3B) a single material layer of the single source contact (405a) directly contacts the first sidewall surface of the IGZO fin (403), the second sidewall surface of the IGZO fin, and the top surface of the IGZO fin, and a single material layer of the single drain contact (405b) directly contacts the first sidewall surface of the IGZO fin (403), the second sidewall surface of the IGZO fin, and the top surface of the IGZO fin.

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ito by Yamazaki because this would help provide a minute transistor in which a short-channel effect is not or is hardly generated even when the transistor is not provided with an LDD region. This would also provide a high-performance semiconductor device including a minute transistor which achieves high-speed operation, high integration, low power consumption, high reliability and low cost. 

	Ito as modified above further fails to explicitly teach that 

	
	Ito discloses (See, for example, some of the illustrated transistors as shown in Figs. 6A/40A) The first sidewall surface of the IGZO fin and the second sidewall surface of the IGZO fin have a height (corresponding to the thickness of the IGZO layer 130), and wherein the single source contact (140) does not extend along the entire height; and wherein the single drain (150) contact does not extend along the entire height.

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made modify Ito with the illustrated transistors of Ito because this would help provide a semiconductor device with favorable electric characteristics. 

In regards to claim 3, Ito discloses (Fig. 1B) the source contact (140) and the drain contact (150) directly contact the IGZO fin (130).

In regards to claims 8 and 9, Ito discloses (Fig. 1B) the source and drain contacts comprise a conductive oxide; and the conductive oxide is indium-tin-oxide (ITO) or indium-zinc-oxide (IZO) (See, Pars [0109-0112]).

(2201/2207); and the dielectric layer (2201/2207) is a layer in a back end of line (BEOL) stack of an integrated circuit chip (2100).


Claims 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Ikeda and Yamazaki as applied to claim 1 above, and further in view of Kim et al. (US 2014/0001441 A1, hereinafter “Kim”).

In regards to claims 5-7 and 10, Ito discloses (Fig. 1B) the IGZO fin (130). 
Ito fails to explicitly teach one or more alternating layers of a channel layer/material and a sacrificial material; the source and drain contacts are separated from the gate electrode by at least the gate dielectric; the source and drain contacts are separated from the gate electrode by at least the gate dielectric and a spacer; and wherein the source and drain contacts comprise a semiconducting material.

	Kim discloses (Fig. 2A) a nanowire stack (206) comprising nanowires (206) and sacrificial material (220) is disposed on a substrate (204); the source and drain contacts (212) are separated from the gate electrode (222) by at least the gate dielectric (214, see, for example, Fig. 2G); and  the source and drain contacts (212) are separated from the gate electrode (222) by at least the gate dielectric (214) and a spacer (210); the source and drain contacts comprise a semiconducting material (see, for example, Par [0028]).

. 


Claims 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Cheng et al. (US 2015/0332964 A1, hereinafter “Cheng”),  Ikeda and Yamazaki.

In regards to claim 13, Ito discloses (Fig. 1B) a method of forming a non-planar InGaZnO (IGZO) transistor, comprising: 
forming a first layer (130, 131a-133a, see, for example, Fig. 22A) over a substrate (110), wherein the first layer includes IGZO (See, for example, Par [0093]); 
patterning the first layer (130, 131a-133a, see, for example, Fig. 22B and Par [0247]) to form a fin; 
wherein the source (140) and drain (150) contact are adjacent to more than one surface of the fin (130); wherein the source contact (140) and the drain contact (150) are adjacent to  sidewall surfaces of the IGZO fin and a top surface of the IGZO fin, and wherein the single source contact (140) and the single drain contact (150) directly contact the sidewall surfaces of the IGZO fin (130) and the top surface of the IGZO fin (source, 140, and drain, 150, contact directly the sidewall and top surfaces of the fin 130 as shown in Fig. 1B)
forming a gate dielectric layer (160) on exposed portions of the IGZO (130); and 
forming a gate electrode (170) over the gate dielectric layer (160).

Ito fails to explicitly teach that 
forming a dummy gate electrode over the fin;
forming a source contact and a drain contact on opposite sides of the dummy gate electrode, 
removing the dummy gate electrode;

Cheng while disclosing a semiconductor device teaches (Figs. 2, 5 and 6) forming a dummy gate electrode (20, See for example, Fig. 2) over the fin (10);
forming a source contact and a drain contact on opposite sides (See, for example, Par [0040] and Fig. 5) of the dummy gate electrode (20), 
removing the dummy gate electrode (See, for example, Fig. 6 and Par [0047]). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ito by Cheng because this would help provide a good electrical contact between the subsequently formed metal semiconductor alloy and the core fin structure and reduces the contact resistance of the alloy. 

Ito as modified above further fails to explicitly teach that a single material layer of the single source contact and a single material layer of the single drain contact directly contact the sidewall surfaces of the IGZO fin and the top surface of the IGZO fin. 

(651) and a single material layer of the single drain contact (652) directly contact the sidewall surfaces of the IGZO fin (640) and the top surface of the IGZO fin (640). 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ito with Ikeda because this would help provide a structure that is effective in reducing power consumption and area, obtain highly reliable semiconductor device, and provide with low leakage current.  

Ito further fails to explicitly teach that a single material layer of the single source contact and a single material layer of the single drain contact directly contact the first sidewall surface of the IGZO fin, the second sidewall surface of the IGZO fin, and the top surface of the IGZO fin. 

	Yamazaki while disclosing a semiconductor device teaches (See, for example, Figs. 3A/3B) a single material layer of the single source contact (405a) and a single material layer of the single drain contact (405b) directly contact the first sidewall surface of the IGZO fin (403), the second sidewall surface of the IGZO fin, and the top surface of the IGZO fin. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Ito by Yamazaki because this would help provide a minute transistor in which a short-channel effect is not or is hardly generated even when the transistor is not provided with an LDD region. This would also provide a high-performance 

	Ito as modified above further fails to explicitly teach that 
	the first sidewall surface of the IGZO fin and the second sidewall surface of the IGZO fin have a height, and wherein the single source contact does not extend along the entire height; and wherein the single drain contact does not extend along the entire height. 
	
	Ito discloses (See, for example, some of the illustrated transistors as shown in Figs. 6A/40A) The first sidewall surface of the IGZO fin and the second sidewall surface of the IGZO fin have a height (corresponding to the thickness of the IGZO layer 130), and wherein the single source contact (140) does not extend along the entire height; and wherein the single drain (150) contact does not extend along the entire height.

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made modify Ito with the illustrated transistors of Ito because this would help provide a semiconductor device with favorable electric characteristics. 


In regards to claim 14, Ito as modified above discloses forming the source and drain region comprises: forming a dielectric layer over the fin; patterning the dielectric layer to form contact openings, wherein the contact openings have a width that is greater than a width of the fin; and (see, for example, Pars [00248]-[0258]). 

In regards to claims 17 and 18, Ito discloses (Fig. 1B, Ito) the source and drain contacts comprise a conductive oxide; and the conductive oxide is indium-tin-oxide (ITO) or indium-zinc-oxide (IZO) (See, Pars [0109-0112]).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Cheng, Ikeda and Yamazaki as applied to claim 13 above, and further in view of Kim.

In regards to claim 19, Ito as modified above discloses all limitations of claim 13 but fails to explicitly teach that the source and drain contacts comprise a semiconducting material.
Kim discloses (Figs. 2A, 2G) the source and drain contacts comprise a semiconducting material (see, for example, Par [0028]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate spacers because this would help improve isolation of the gate structure from the source/drain region, reducing overlap capacitance. 

In regards to claims 20, Ito as modified above discloses (Fig. 1B, Ito) the IGZO fin (130). 
Ito fails to explicitly teach one or more alternating layers of a channel layer/material and a sacrificial material.
(206) comprising nanowires (206) and sacrificial material (220) is disposed on a substrate (204).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate spacers because this would help improve isolation of the gate structure from the source/drain region, reducing overlap capacitance. 

In regards to claim 21, Ito as modified above discloses all limitations of claim 20 but fails to explicitly, further comprising: removing a portion of the sacrificial material layers that is formed between the source region and the drain region prior to forming the gate dielectric layer.
	Kim discloses (Figs. 2A-2G) removing a portion of the sacrificial material layers (220) that is formed between the source region and the drain region prior to (See, for example, Figs. 2F and 2G) forming the gate dielectric layer (214).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate spacers because this would help improve isolation of the gate structure from the source/drain region, reducing overlap capacitance. 

                                              Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the arguments do not apply to the various illustration of the transistor structure under the same embodiment. Please see the rejections above.

                                                Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
                                     Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Park can be reached on 57127219072298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893